Citation Nr: 1310978	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  06-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the United States Army from February 4, 1961 to August 3, 1961.  The Veteran had subsequent duty as a reservist in the Nebraska Army National Guard until 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the Veteran's claim for service connection for an acquired psychiatric disorder.  

This case has previously been before the Board.  In an October 2008 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran timely appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Court issued a Memorandum Decision vacating the Board's October 2008 decision and remanding the case to the Board for proceedings consistent with the terms of the decision, which will be discussed in the "Duty to Notify and Assist" section below.

This matter was most recently before the Board in November 2012, when the Board remanded the case in order to obtain an addendum medical opinion.  As an initial matter, the Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  An additional opinion was received in November 2012.  The Board finds that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

Although, as in the instant case, a veteran's stated claim may only seek service connection for a particular psychiatric disorder, the Court has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, but instead makes a general claim for compensation for the difficulties posed by the veteran's mental condition.  The Board's decision thus considers entitlement to all psychiatric diagnoses raised by the record.


FINDING OF FACT

The weight of the probative evidence is against a finding that the Veteran's acquired psychiatric condition is the result of, or is aggravated by, the Veteran's military service or any other service-connected conditions. 


CONCLUSION OF LAW

The Veteran's acquired psychiatric condition was neither incurred in or aggravated by active military service nor the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated July 2005 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the Court's 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the July 2005 VCAA letter.  Instead, in March 2006, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the March 2006 Dingess notice, the Veteran has been provided with several readjudications of his claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  The Veteran's service treatment records, VA medical treatment records, and private medical records have been obtained, to the extent available.  As noted above, in July 2010, the Court issued a Memorandum Decision vacating the Board's October 2008 decision.  The Court's Memorandum Decision noted that VA failed to obtain a June 27, 2005 private treatment record from Dr. M.C., and it stated that the Board failed to discuss whether reasonable efforts were made to obtain this record.  

Accordingly, pursuant to the Memorandum Decision, in February 2011, the Board remanded the Veteran's claim in order to attempt to obtain all pertinent treatment records from Dr. M.C., including the July 2005 record.  In March 2011, the RO sent a letter to the Veteran asking him to provide all pertinent records from Dr. M.C. from July 2005 to the present.  Also in March 2011, the RO sent a request to Dr. M.C., along with the Veteran's completed authorization and consent form, asking Dr. M.C. to provide medical records from June 27, 2005.  In April 2011, Dr. M.C. responded by sending only an October 2005 report, which, the Board notes, was already of record.  The Board finds that appropriate steps have been taken to attempt to obtain the July 2005 treatment record, and that a further remand to attempt to obtain this record would be futile.  There is no indication that there is otherwise any additional relevant evidence that is available and not part of the claims file.  

The Veteran was provided with a VA examinations in August 2008, September 2008, and August 2011 (with an addendum opinion issued in November 2012).  The Board observes that the VA examiners reviewed the Veteran's claim file, past medical history, recorded his current complaints and history, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  These examinations are therefore adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended that these examinations are inadequate.  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran essentially contends that he suffers from an acquired psychiatric condition either as a direct result of military service or secondary to his service-connected hearing loss disability and tinnitus.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2012).  The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the veteran was disabled or died from an injury or disease incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the veteran was disabled or died from an injury incurred or aggravated in the line of duty.  See 38 U.S.C.A.              § 101(24)  (West 2002).  Full-time duty performed by members of the National Guard of any state is considered ACDUTRA.  See 38 C.F.R. § 3.6(c)(3) (2007).  Duty (other than full-time duty) performed by a member of the National Guard of any state is considered inactive duty training.  See 38 C.F.R. § 3.6(d)(4) (2007).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2012); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  For certain chronic diseases set forth in 38 C.F.R.           § 3.309, including, in pertinent part, psychoses, a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R.           § 3.303(b) (2012); Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (noting that a "continuity of symptomatology" as specified in 38 C.F.R. § 3.303(b) affords an alternative route to service connection only for specific chronic diseases).  

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  This presumption is rebuttable by probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  For the purposes of this presumption, the term "psychoses" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  See 38 C.F.R.          § 3.384 (2012).

Regarding the first Hickson/Wallin element, medical evidence of a current disability, the Veteran has been diagnosed with, among other psychiatric conditions, adjustment disorder and major depression.  The first Hickson element is therefore met.

Regarding the second Hickson element, in-service disease or injury, the Veteran has stated broadly that his depression was "service-related" without additional specificity.  Upon review of the Veteran's service treatment records, the Board notes that the Veteran checked "yes" to "Depression or excessive worry" in a September 1987 Report of Medical History.  The periodic/retention physical that accompanies the Report of Medical History, also dated September 1987, notes, however, that the psychiatric portion of the clinical evaluation produced a "normal" finding.  The same physical noted that the Veteran was deemed qualified for retention in the National Guard.  The Board otherwise finds no self-report, diagnosis, or treatment for an acquired psychiatric condition in the Veteran's service treatment records.  Notwithstanding the September 1987 self-report, there is no evidence that the Veteran was on full-time duty or ACDUTRA status at the time the Veteran made the report.  Indeed, the Board observes that an August 1989 Report of Separation and Record of Service states that the Veteran had only 6 months of active federal service, which corresponds to the Veteran's 1961 dates of active duty service.  Therefore, upon review of the record, the Board finds no evidence of an in-service injury or disease during active service, and no evidence of an in-service injury during INACDUTRA service.  The second Hickson element is not met, and the Veteran's claim fails on that basis alone.  Though the Veteran's claim for service connection on a direct basis fails on the basis of the second Hickson element alone, for the sake of completeness and in the interest of clarity, the Board will address the third Hickson element as well.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook  v. Brown, 8 Vet. App. 91, 92 (1995) (noting that the Board has the fundamental authority to decide in the alternative.)

Regarding the second Wallin element, a service-connected disability, the Veteran is service-connected for bilateral hearing loss and tinnitus.  The second Wallin element is accordingly met.

Regarding the third Hickson/Wallin element, competent evidence of nexus, in November 2004, the Veteran reported having a 15-year history of depression.  In October 2005, Dr. M.C. opined that the Veteran's depression was secondary to his hearing loss and other problems that result from the Veteran's hearing acuity.  There is no indication or suggestion in the report that the examiner reviewed the Veteran's private or VA medical records.  Nevertheless, the examiner noted the history of the Veteran's current illness as it was related by the Veteran and his spouse.  The Veteran indicated that he had suffered from depression while on active duty but that he had not received treatment for depression while in service.  The Veteran indicated that he had experienced depression since leaving service in 1961.  The examiner diagnosed the Veteran with an adjustment disorder with anxiety and depressed mood along with recurrent major depression with melancholia.  The doctor reported the Veteran's physical problems as bilateral hearing loss, tinnitus, diabetes mellitus, high cholesterol, reported hypertension, obesity, and the residuals of triple bypass heart surgery.  Despite this myriad of physical problems, the examiner concluded that "clearly, therefore, the depression noted is secondary to his hearing loss and other realistic problems that result from his hearing acuity problem."  In February 2006, Dr. T.M. stated that he treated the Veteran for depression from 1978 to 1998.  

The Veteran was provided with VA examinations in August 2008 and September 2008.  Both examiners reviewed the Veteran's claims folder.  The first examiner opined that the Veteran's psychiatric disorder was not related to or caused by the Veteran's service-connected tinnitus or bilateral hearing loss.  The examiner further noted that the Veteran's mental disorder was not caused by or the result of external factors such as a physical condition.  The examiner categorically disagreed with the private examiner who asserted that the Veteran's mental disorder was related to or caused by a service-connected disorder and then pointed out that, after interviewing him, the Veteran did not attribute his psychiatric disorder to his tinnitus or hearing loss.  That is, the Veteran was not depressed due to or the result of his service-connected disabilities.  The second examiner mirrored the conclusion of the first VA doctor.  That examiner further opined that the history provided by the material in the claims folder did not support a diagnosis of depression while on active duty or in the time immediately after active duty.  The examiner also noted that it appeared that the Veteran began suffering from depression many years before he was diagnosed as having hearing loss in both ears.  If the private examiner's opinion were correct, the Veteran should have suffered from bilateral hearing loss first with depression resulting from the hearing loss, not vice versa as noted by the second VA examiner.  

The Veteran was provided with an additional VA examination in August 2011.  The examiner opined that the Veteran's acquired psychiatric condition was less likely than not caused or aggravated by the Veteran's military service or by his service-connected tinnitus or hearing loss.  The examiner reviewed the Veteran's mental health treatment records and noted that the Veteran's diagnosed bipolar disorder is a severe and persistent mental disorder.  The examiner noted that there was insufficient evidence to state that the Veteran's hearing loss or tinnitus caused a permanent aggravation of the Veteran's acquired psychiatric condition.  Furthermore, the examiner noted that the Veteran's bipolar disorder had no pathogenesis dating to active duty service or shortly thereafter.  In a November 2012 addendum opinion, the VA examiner opined that the Veteran's acquired psychiatric condition was less likely than not incurred in or caused by the Veteran's military service.  The examiner noted that in 1987 there was a check only for depression, and no formal diagnosis of depressive disorder or depressive spectrum disorder.  Accordingly, the examiner found it to be less likely than not that the Veteran's current acquired psychiatric condition was related to the Veteran's active duty military service.  

In evaluating the weight to be afforded to these examinations, the Board notes that there is one opinion of record that associates the Veteran's current acquired psychiatric condition to his service-connected hearing loss and tinnitus: the opinion of the October 2005 examiner.  The August 2008, September 2008, August 2011, and November 2012 examination reports were unable to find such a connection.  

The Veteran and his attorney have suggested that service connection should be automatically granted because the private psychologist in October 2005 attributed the Veteran's psychiatric disorder to his service-connected tinnitus and bilateral hearing loss.  The Board, however, finds that the October 2005 examination report is of limited probative value for several reasons.  First, the October 2005 opinion appears to have been based solely on statements provided by the Veteran and his spouse.  There is no indication that the doctor reviewed the Veteran's claims folder, the Veteran's service medical treatment records, or the Veteran's private treatment records.  Moreover, the examiner did not provide any corroborative treatises or excerpts that would give his statement more credibility.  Additionally, the examiner failed to discuss the fact that the Veteran exhibited symptoms and manifestations indicative of a psychiatric disorder many years before he was diagnosed with having tinnitus and hearing loss of both ears.  The opinion itself does not provide underlying reasons and bases for its conclusion other than the Veteran's reported history.  As such, the Board finds the statement from the doctor inconclusive and speculative.  It is not definitive in proving the claim.  The assertion is deemed to be of limited weight as the statement fails to assert a medical basis upon which the suppositions have been predicated thereon.  The Court has made it clear that medical possibilities and unsupported medical opinions carry negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992). See also Perman v. Brown, 5 Vet. App. 237, 241 (1993).  It is the conclusion of the Board that the hypothesis lack significant probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

The Board finds that the opinions provided by VA examiners in 2008, 2011, and 2012 are more probative.  These opinions have not suggested that there is any relationship between the diagnosed psychiatric disorder, the service-connected disabilities, or even the Veteran's military service.  Also, both opinions were provided after the doctors thoroughly reviewed all of the Veteran's proffered medical documents.  They were not based solely on information provided by the veteran or his spouse.  The Board finds that these opinions regarding a nexus to be more probative because they are better-informed.  

To the extent that the Veteran himself believes that his acquired psychiatric condition is related to his military service, the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, namely, the etiology of an acquired psychiatric disorder, the issue of causation of a psychiatric condition is a medical determination outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's acquired psychiatric condition is related to his military service, the Board ultimately affords the objective medical evidence of record, which fails to find a connection between the Veteran's acquired psychiatric condition and his military service, with greater probative weight than these lay opinions.  

There is no evidence showing, insinuating, or suggesting that the veteran developed a psychosis within one year of separation from service, which would justify entitlement to service connection on a presumptive basis.  The post-service evidence indicates that the Veteran was not diagnosed with depression until 1978 - or 17 years after the Veteran was released from active duty.  As such, in the absence of diagnosis of a mental disorder within one year of separation from service, presumptive service connection must be denied.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's acquired psychiatric condition is not related to his military service.  The benefit sought on appeal is accordingly denied. 








ORDER

Service connection for an acquired psychiatric condition is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


